Jail Detainees Released by Week
as of 5/5/2020 approx 2:30pm


ReleaseDate                                         (Multiple Items)
BookedOnFelony                                      YES
InCustody                                           All
                                                      Feb 23‐29        Mar 1‐7        Mar 8‐14       Mar 15‐21       Mar 22‐28       Mar 29‐4       Apr 5‐11        Apr 12‐18       Apr 19‐25       Apr 26‐2        May 3‐9
Count of SPN                                        Column Labels
Row Labels                                                     9                 10          11              12              13             14                 15           16              17                 18          19 Grand Total
(blank)                                                                          20          23               8               6              2                  2            2               1                  1                      65
APPEAL BOND                                                                                   2               1                                                                                                                         3
BOND REINSTATED                                                                  1            6              12              15             10                  5               5            7                 5            1          67
BOOKED IN ERROR                                                                  4            5               5               7              3                  5               6            3                 1                       39
CASH BOND                                                                        2            2               6               4              9                 10               9           13                 2            5          62
COMPLETED SERVING SENTENCE                                                       1            1               3                              1                                  1                              3            1          11
COMPLETION OF OFF‐WORK HOURS                                                     3            1                                  1           1                                                                                          6
DEF BOOKED/RELEASED ON BOND WITHOUT BEING HOUSED                                                                                             1                 1                                                                        2
DEFERRED ADJUDICATION GRANTED ‐ COST DEFERRED                                    1               3               3            2              2                 6                                5                           2          24
DETAINER PLACED (HAS OPEN CASES IN HARRIS COUNTY)                                                                             1                                                                 2                                       3
DISMISSED (ALL CASES)                                                             1          17              14              13                 3              6                5               4              5            1          69
FOR J.P., SERVED TIME FOR FINE AND/OR COSTS                                       7           9               6              10                 3              2                1               2              5            1          46
GENERAL ORDER BOND                                                1              11           4               6               8                 8              5                3               5              6            2          59
GENERAL ORDER BOND – COVID‐19                                                                                                                   4                                                                                       4
GENERAL ORDER RELEASE FELONY                                                                                                                    7              27           48              49                 54          10        195
J.P. DISMISSING CASES                                                                                                                                           1                                                                       1
J.P. FINE AND COSTS WAIVED                                                                                                                      1               1                               1                                       3
J.P. PERSONAL BOND                                                                                                                                                                              1              1                        2
MOTION TO REVOKE PROBATION DISM                                                                                  1                                             1                                1                                       3
MOTION REVOKE ADJUDICATION DISM                                                  1               3               9               9              1              8                7               7              1                       46
NO BILLED                                                                                                                                                      1                                                                        1
NO PROBABLE CAUSE FOUND                                                          8               6           12              13                 5              6            11              10                 11           1          83
PAID FINE AND COURT COST                                                                                                      1                                                                                                         1
PRE‐TRIAL RELEASE BOND                                            6          205            208             270             234            127             121              92              89                 92          24       1468
PROBATION, COST DEFERRED                                                                                                                                                                                        1                       1
RELEASE ORDER COVID‐19                                                                                                                          7                                                                                       7
RELEASE STATE JAIL FACILITY                                                      1               2               7               4                                                                                                     14
RELEASED BY ORDER OF COURT                                                                       4                               3              3              2                3               3              5            1          24
RELEASED IN ERROR                                                                                                                                                                               1                                       1
RELEASED PER FAX                                                                                                                                                                                               1                        1
RELEASED PER TELETYPE                                                                                            3               4              1              4                3               3              1            1          20
RELEASED TO DO WEEKEND SERVICE                                    1              2               2               2                                                                                                                      7
RELEASED TO FEDERAL AUTHORTY                                                                     1                            2                                                                                                         3
RELEASED TO HOLD FOR AGENCY                                                                      4            5               4                 1              1                5               3              4            3          30
RELEASED TO TEXAS DEPT. OF CORRECTIONS                                                                        1              14                                                                                                        15
SERVED TIME CONDITION OF PROBATION                                               2               7            7               8                 1              1                2               1              1            1          31
SERVED TIME, FOR FINE AND COST                                                                                1                                                                                                                         1
SERVED TIME/FINES/COSTS CONCURRENTLY                                           5             17              21               9             22              11              12              12              13              2        124
SURETY BOND                                                       2          174            252             211             156            216             265             321             289             308             63       2257
TRANSFERRED TO RUSK STATE HOSP                                                                                                1                                                                                                         1
Grand Total                                                     10           449            579             614             529            439             492             536             512             521            119       4800
